Title: From George Washington to Charles Lee, 1793
From: Washington, George
To: Lee, Charles


          Letter not found: to Charles Lee, 1793. An ADfS of
            this letter was offered for sale on 5 Dec. 1889 as item 334 in Bangs & Co., Catalogue of a Valuable Collection of Autographs. The catalog entry
            reads: “Written at Mt. Vernon. This is the first draft of the letter and is interesting,
            showing how careful Washington was to make corrections before sending off the clean
            copy.”
        